DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered. 
In the amendment dated 2/9/2022, the following has occurred: Claims 1, 5, 7, 9, 11-13 have been amended; Claims 2-4 and 6 have been canceled; Claim 18 has been added.
Claims 1, 5, and 7-18 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, and 12-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are also rejected under 112(b) for being indefinite.
	Claim 1 has been amended to require “wherein both an upper surface and a lower surface of one of the at least one metal wire that are opposite to each other are flush with the body of the circuit board without protruding from surfaces of the body of the circuit board in a direction along which the circuit board is stacked with the plurality of battery cells.” This limitation does not appear in the specification as written. The stacking direction referred to in the specification appears to indicate a stacking longitudinal direction of the cells, so it is not clear how to interpret “in a direction along which the circuit board is stacked with the plurality of battery cells.” Is it a longitudinal stacking direction or a direction orthogonal to the stack? The arguments submitted 2/9/2022 do not clarify the situation. Applicant points to Fig. 4 of Ha which shows a protruding fuse 211, and argues that the claims differentiate over that structure. But the fuse bridging the hole in Ha could not be “flush with the body of the circuit board” because there is no circuit board underneath it—it is bridging a hole. Similarly, the instant specification shows wires extending over through holes and not “flush” as now claimed. But the implied circuit configuration of Ha seen in the figures requires “flush” wire/trace circuits as now claimed, just as the instant specification refers to “flush” wires that do not “protrude” from the circuit board body. The specification therefore only appears to teach “flush” non-protruding wires for the circuit conductors on top of the circuit board itself, substantially the same as appears to be taught in Ha. The Office has therefore interpreted the claims to require wires that form flush traces only wherein they are not bridging through holes. 

Claim Rejections - 35 USC § 103
Claims 1, 5, 7-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (KR 2019/0032883, Office cites to provided English translation.) in view of Wynn (US2020/0067061) and Ohkura (US 2013/0200700 to Ohkura et al.).
	Regarding Claim 1, Ha teaches:
a battery module comprising a plurality of battery cells 11 stacked in sequence, the batteries being provided with vents 125 (Fig. 2, para 0025)
a circuit board 200 arranged above the plurality of battery cells, wherein the circuit board is provided with a plurality of temperature sensing devices 211, and a position of the temperature sensing devices correspond to positions over the vents at vent holes 220 in the circuit board (Fig. 3, paras 0027-0029)


    PNG
    media_image1.png
    705
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    953
    346
    media_image2.png
    Greyscale

wherein the temperature sensing device is connected to a battery management system to form a circuit (e.g. para 0026, etc.) and the circuit is configured to be disconnected when any one of the vents is blasted (para 0030), and the temperature sensing devices comprises at least one metal wire etched on the surface of the circuit board (see traces in Figs.) that partitions at least one through hole into a plurality of regions
wherein the wires on the circuit board are flush with the body of the circuit board without protruding 
	Insofar as Ha might not explicitly teach flush “etched” wires, conventional circuit board configurations using ordinary techniques in the art would have been obvious. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Ha further teaches:
wherein the circuit board comprises a body and at least one through hole 220 formed in the body that corresponds to the positions of the battery vents 125 and wherein the temperature sensing devices 211 comprise at least one metal wire formed on the circuit board (see above), and one of the at least one metal wire (the fusible link part of the fuse, as was conventionally known in the art to be part of a thermal fuse) partitions one of the at least one through into a plurality of regions (see Figs. 3 and 4)
	The Office notes that the language of the instant claim(s) appears to indicate an intended use (i.e. “blasting” of the vents to disconnect the circuits). The claims have been interpreted according to standard hermeneutical principles in which a statement of intended use is regarding as imparting whatever necessary structural elements are required in order to perform that intended use. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. The Ha reference teaches a fuse/sensing device configured to break upon the opening of the vent under high pressure and elevated temperatures and is therefore interpreted as meeting the claimed limitation.
	Ha does not teach:
wherein the at least through hole comprises a first through, and a position of the first through hole corresponds to positions of at least two of the vents
	Ha, in other words, does not teach a long through hole as depicted in instant Fig. 11 (as opposed to instant Fig. 10). Ohkura, from the same field of invention, teaches a divided circuit board 50 with a gap or through hole in the middle where the battery vents are:

    PNG
    media_image3.png
    910
    613
    media_image3.png
    Greyscale

Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the shape of the through hole and the corresponding positions of the circuit components to any equally useful configuration, including providing a large through hole across the center, as suggested by Ohkura, as the shape and/or combination of the hole(s) does not alter the functionality shown in Ha, and there is a level of skill in the art regarding the arrangement of components, even “negative” components like through holes, on circuit boards. Absent some showing of unexpected results, or unpredictable function, obvious changes in the shape of a through hole performing the same function as shown in the prior art would have been obvious given the high level of skill in the art. 
	Insofar as Ha teaches a “fuse” 211 that is not just a wire, Wynn is cited for teaching a wire-bonding fuse whose length and diameter can be set to rupture at a particular temperature or overcurrent (para 0002). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 5, Ha teaches:
wherein the at least one metal wire comprises a plurality of metal wires and the plurality of metal wires are arranged in parallel and perpendicular to an extension direction of the through holes in which the battery cells are stacked (see Fig. 3 showing various directions for the wires connecting the various components) 
	Regarding Claim 12, Ha teaches:
wherein the plurality of through holes have “strip shapes” within the broadest reasonable interpretation of that term, extending along “a direction” in which the vents are arranged (Fig. 3)
	Regarding Claim 13, Ha does not explicitly teach:
copper, aluminum, or tin wire
	These metals were conventional metals in the art for wiring in a circuit. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 15, Ha teaches:
a battery pack 
	Regarding Claims 7, Ha teaches:
a battery module comprising a plurality of battery cells 11 stacked in sequence, the batteries being provided with vents 125 (Fig. 2, para 0025)
a circuit board 200 arranged above the plurality of battery cells, wherein the circuit board is provided with a plurality of temperature sensing devices 211, and a position of the temperature sensing devices correspond to positions over the vents at vent holes 220 in the circuit board (Fig. 3, paras 0027-0029)
wherein the temperature sensing device is connected to a battery management system to form a circuit (e.g. para 0026, etc.) and the circuit is configured to be disconnected when any one of the vents is blasted (para 0030), and the temperature sensing devices comprises at least one metal wire etched on the surface of the circuit board (see traces in Figs.) that partitions at least one through hole into a plurality of regions
wherein the circuit board comprises a body and at least one through hole 220 formed in the body that corresponds to the positions of the battery vents 125 and wherein the temperature sensing devices 211 comprise at least one metal wire formed on the circuit board (see above), and one of the at least one metal wire (the fusible link part of the fuse, as was conventionally known in the art to be part of a thermal fuse) partitions one of the at least one through into a plurality of regions (see Figs. 3 and 4)
wherein Wynn renders obvious a wire bonding fuse, comprising a wire fused at both ends of designable thickness and length to set a particular temperature or overcurrent limit (see para 0002 of Wynn)
	Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	The Office notes that the language of the instant claim(s) appears to indicate an intended use (i.e. “blasting” of the vents to disconnect the circuits). The claims have been interpreted according to standard hermeneutical principles in which a statement of intended use is regarding as imparting whatever necessary structural elements are required in order to perform that intended use. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. The Ha reference teaches a fuse/sensing device configured to break upon the opening of the vent under high pressure and elevated temperatures and is therefore interpreted as meeting the claimed limitation.
	Ha does not teach:
wherein the at least through hole comprises a first through hole, and a position of the first through hole corresponds to positions of at least two of the vents
only one metal wire of the at least one metal wire corresponds to the at least two of the vents
	Ha, in other words, does not teach a long through hole as depicted in instant Fig. 11 (as opposed to instant Fig. 10). Ohkura, from the same field of invention, teaches a divided circuit board 50 with a gap or through hole in the middle where the battery vents are (Fig. 2). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the shape of the through hole and the corresponding positions of the circuit components to any equally useful configuration, including providing a large through hole across the center, as suggested by Ohkura, as the shape and/or combination of the hole(s) does not alter the functionality shown in Ha, and there is a level of skill in the art regarding the arrangement of components, even “negative” components like through holes, on circuit boards. It further would have been obvious to have at most one bonding wire fusible link correspond to an arbitrary number of vent holes, absent some showing of unexpected results, or unpredictable function, since ways to reduce the number of bonding wires simplify construction and reduce the number of components while achieving the same result.
	Regarding Claim 8, Ha teaches:
wherein the at least one metal wire extends along the length direction and a projection of the at least one metal wire in a height direction of the battery module on a plane of the circuit is partially located within a projection of the at least one through hole in the height direction of the battery module on the plane of the circuit board (Figs. 3-4)
	Regarding Claim 9, Ha teaches:
wherein the at least one metal wire is arranged above the hole 220 and is fixed to two opposite ends of the hole (Fig. 4)
	Regarding Claim 10, Ha teaches:
wherein the at least one metal wire extends in the width direction, or a direction in which the at least one metal wire extends intersects a direction in which the at least one through hole extends, and a projection of the at least one metal wire in a height direction of the battery module is partially located within a projection of the at least one through hole in the height direction (Figs. 3-4)
	Regarding Claim 11, Ha does not explicitly teach:
a welding pad on either side
	Welding pads were conventional in the art for attaching fusible link structures, especially across gaps. Holland, for instance, teaches attachment of circuit components through conventional methods such as welding (paras 0015-0016). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 18, Ha teaches:
a battery module comprising a plurality of battery cells 11 stacked in sequence, the batteries being provided with vents 125 (Fig. 2, para 0025)
a circuit board 200 arranged above the plurality of battery cells, wherein the circuit board is provided with a plurality of temperature sensing devices 211, and a position of the temperature sensing devices correspond to positions over the vents at vent holes 220 in the circuit board (Fig. 3, paras 0027-0029)
wherein the temperature sensing device is connected to a battery management system to form a circuit (e.g. para 0026, etc.) and the circuit is configured to be disconnected when any one of the vents is blasted (para 0030), and the temperature sensing devices comprises at least one metal wire etched on the surface of the circuit board (see traces in Figs.) that partitions at least one through hole into a plurality of regions
wherein the circuit board comprises a body and at least one through hole 220 formed in the body that corresponds to the positions of the battery vents 125 and wherein the temperature sensing devices 211 comprise at least one metal wire formed on the circuit board (see above), and one of the at least one metal wire (the fusible link part of the fuse, as was conventionally known in the art to be part of a thermal fuse) partitions one of the at least one through into a plurality of regions (see Figs. 3 and 4)
wherein Wynn renders obvious a wire bonding fuse, comprising a wire fused at both ends of designable thickness and length to set a particular temperature or overcurrent limit (see para 0002 of Wynn)
	Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	The Office notes that the language of the instant claim(s) appears to indicate an intended use (i.e. “blasting” of the vents to disconnect the circuits). The claims have been interpreted according to standard hermeneutical principles in which a statement of intended use is regarding as imparting whatever necessary structural elements are required in order to perform that intended use. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. The Ha reference teaches a fuse/sensing device configured to break upon the opening of the vent under high pressure and elevated temperatures and is therefore interpreted as meeting the claimed limitation.
	Ha does not teach:
wherein the at least through hole comprises a first through hole, and a position of the first through hole corresponds to positions of at least two of the vents
wherein the first through hole corresponds to three of the at least three metal wires
	Ha, in other words, does not teach a long through hole as depicted in instant Fig. 11 with at least three wire fuses (as opposed to instant Fig. 10). Ohkura, from the same field of invention, teaches a divided circuit board 50 with a gap or through hole in the middle where the battery vents are (Fig. 2). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the shape of the through hole and the corresponding positions of the circuit components to any equally useful configuration, including providing a large through hole across the center, as suggested by Ohkura, as the shape and/or combination of the hole(s) does not alter the functionality shown in Ha, and there is a level of skill in the art regarding the arrangement of components, even “negative” components like through holes, on circuit boards. It further would have been obvious to have any arbitrary number of bonding wire fusible links corresponding to an arbitrary number of vent holes, absent some showing of unexpected results, or unpredictable function.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over being anticipated by Ha (KR 2019/0032883, Office cites to provided English translation.) in view of Wynn (US2020/0067061) and Ohkura (US 2013/0200700 to Ohkura et al.), in further view of Aizawa (US 2018/0151859 to Aizawa).
	Regarding Claim 14, Ha teaches:
a housing that is not depicted (para 0025)
	While Ha does not explicitly teach a side plate, end plate, and isolation plate, wherein the circuit board and fuses are arranged on the isolation plate, conventional battery pack housings known in the art typically had end plates for compression, side plates to transmit the compression forces between the end plates and hold the cells, and an “isolation plate” for insulating and arranging the bus bar connections between cells, wherein the circuit board was positioned on top of the insulating plate. See e.g. Aizawa at Figs. 1-3, showing the various plates with the circuit board positioned on top. Since Ha does not teach the housing explicitly, it would have been obvious to use and modify a conventional housing known in the art, such as that depicted in Aizawa.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (KR 2019/0032883, Office cites to provided English translation.) in view of Wynn (US2020/0067061) and Ohkura (US 2013/0200700 to Ohkura et al.), in further view of Thomas (US 2017/0144562 to Thomas et al.).
	Regarding Claims 16-17, Ha teaches:
a vehicle system that the battery pack is used in (para 0004) along with a controller for determining cell damage due to voltage measurements or temperature (paras 0006; 0009-0013)
	While Ha does not explicitly disclose an “alarm” signal, or a “warning device,” Ha does teach or render obvious monitoring of voltage and temperature, as was conventional in the art, and taking action to minimize, stop, or otherwise control energy from the battery in order to reduce damage and further risk to the battery pack and/or vehicle. Thomas teaches that alarms and further control actions in response to voltage or temperature comparisons were conventional in the art (see e.g. Figs. 5 and 6, paras 0042-0049, etc.). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Response to Arguments
Applicant’s arguments submitted 2/9/2020 have been considered do not place the application in condition for allowance. Arguments concerning the supposed difference in Ha where a fusible link is not “flush” with a circuit board are not persuasive because the instant specification does not actually teach “flush” fusible wires (nor is it clear what that would mean, given there is no circuit board to be “flush” with). Claim 1 and its dependent claims have therefore been rejected under § 112. Arguments that the prior art does not teach a large hole corresponding to multiple vents and wires have been addressed by citation to Ohkura, which teaches a circuit board with a middle gap for multiple vents. It would have been obvious to one of ordinary skill in the that the circuit board shape in Ha could be changed to any arbitrary shape having the same function, including a circuit board with a large gap or through hole in the middle where the vents, and that the fusible wire link(s) rendered obvious by the prior art could stretch across a single hole to the same effect as the plurality of holes corresponding on a one-to-one basis to the vents as taught in Ha.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0291426 to Zhou et al. teaches fusible bonding wires
US 2016/0111757 to Kim et al. teaches a circuit board with a fusible link stretching across a center vent

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723